                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                    AT CHATTANOOGA

 MELANIE NEALE,                                     )
                                                    )
                Plaintiff,                          )
                                                    )
 v.                                                 )             1:18-cv-00274-TRM-SKL
                                                    )
 COLOPLAST CORP.,                                   )
                                                    )
                Defendant.                          )

                                               ORDER

        Before the Court is Plaintiff’s Motion to Compel [Doc. 45]. Defendant filed a response

 in opposition with a supporting affidavit [Doc. 49 & Doc. 50]. Plaintiff did not reply, and this

 matter is now ripe.   For the reasons set forth below, the motion will be DENIED WITH LEAVE

 TO REFILE, if necessary.

        Under Federal Rule of Civil Procedure 37(a)(1), a party that moves for an order compelling

 a response to a discovery request “must include a certification that the movant has in good faith

 conferred or attempted to confer with the person or party failing to make disclosure or discovery

 in an effort to obtain it without court action.”   Fed. R. Civ. P. 37. The Rule 37 requirement for

 good-faith conferral is comprised of two separate components: actual certification and

 performance. In re Johnson, 408 B.R. 115, 119-20 (Bankr. S.D. Ohio 2009). The motion filed

 by Plaintiff contains the required certification [Doc. 45 at Page ID # 320]; nevertheless, the Court

 agrees with Defendant that Plaintiff failed to adequately in good faith confer with Defendant prior

 to filing the motion to compel, in violation of Rule 37(a)(1).

        First, Plaintiff has not refuted counsel for Defendant’s averment that Plaintiff’s counsel

 merely had one, five-minute telephone call with Defendant in which he specifically addressed only




Case 1:18-cv-00274-TRM-SKL Document 52 Filed 09/03/20 Page 1 of 5 PageID #: 426
 a single interrogatory [Doc. 49 at Page ID # 385]. Plaintiff made no further attempt to confer

 prior to seeking judicial intervention. Id. This limited communication indicates that Plaintiff did

 not, in good faith, attempt to confer with Defendant to resolve or narrow the discovery dispute

 without court intervention. See Peavey v. Univ. of Louisville, No. 3:09-CV-00484-R, 2010 WL

 3620340, at *2 (W.D. Ky. Sept. 13, 2010) (noting that the limited amount of communication

 between the parties indicated a lack of attempt to confer in good faith).

        Second, as noted, Plaintiff did not meaningfully discuss with Defendant each discovery

 request in dispute. To satisfy the “conferral” requirement, the moving party must “meaningfully

 discuss each contested discovery dispute in a genuine effort to avoid judicial intervention.” In re

 Johnson, 408 B.R. at 120 (quoting Shuffle Master, Inc. v. Progressive Games, Inc., 170 F.R.D.

 166, 171 (D. Nev. 1996)). It is unrefuted that Plaintiff merely asked whether Defendant was going

 to “answer” the requests and, when pressed for more specific information, Plaintiff said she was

 referring to “all of them.” [Doc. 49 at Page ID # 385]. There was no attempt—genuine or

 otherwise—to discuss specific issues; rather, Plaintiff made a blanket objection regarding all of

 Defendant’s responses.

        While the Court is sympathetic to Plaintiff’s potential need to address boilerplate

 objections, it would be inefficient and unfair to allow Plaintiff to only meaningfully communicate

 her full position regarding each discovery dispute for the first time in connection with seeking

 court intervention. See Banerjee v. Univ. of Tenn., No. 3:17-CV-526-HSM-HBG, 2019 WL

 1062378, at *1 (E.D. Tenn. Mar. 6, 2019). The appropriate way to address any boilerplate

 objections is to seek a finding of waiver or sanctions if the dispute cannot be resolved after good

 faith conferral. See, e.g., Advantage Industrial Sys., LLC v. Aleris Rolled Prod., Inc., No.


                                                  2




Case 1:18-cv-00274-TRM-SKL Document 52 Filed 09/03/20 Page 2 of 5 PageID #: 427
 418CV00113JHMHBB, 2020 WL 4432415, at *21 (W.D. Ky. July 31, 2020) (determining that a

 sanction of attorneys’ fees in connection with a motion to compel would not be unjust following

 party’s failure to comply with court order to remove boilerplate objections); Burrell v. Duhon, No.

 518CV00141TBRLLK, 2019 WL 5260481, at *4 (W.D. Ky. Oct. 17, 2019) (holding the use of

 boilerplate objections is not permitted under the Federal Rules of Civil Procedure, but declining to

 find defendant waived its objections to the discovery requests); Hayse v. City of Melvindale, No.

 CV 17-13294, 2018 WL 11176493, at *6 (E.D. Mich. Apr. 10, 2018) (“[D]efendants’ reliance on

 boilerplate objections is improper and could expose them to sanctions.”); Wesley Corp. v. Zoom

 T.V. Prod., LLC, No. 17-10021, 2018 WL 372700, at *5 (E.D. Mich. Jan. 11, 2018) (“The court

 agrees that in light of Defendants’ conduct in discovery, and in light of the need to deter future use

 of boilerplate, a sanction in the form of attorney fees is warranted.”).

        Third, Plaintiff failed to explore additional conferral opportunities to narrow the dispute.

 According to the unchallenged affidavit, Defendant “in no respect foreclosed [Defendant’s]

 willingness to confer further.” [Doc. 49 at Page ID # 385]. Yet, Plaintiff (and for that matter,

 Defendant) made no attempt to initiate additional conferral before the motion was filed [Doc. 49

 at Page ID # 385], even though an opportunity remained for future communication and cooperation

 to resolve the dispute without court intervention. See Brady v. LTD Parts, Inc., No. 2:08-0508,

 2009 WL 2224172, at *1 (M.D. Tenn. July 22, 2009) (finding it was unclear whether a good-faith

 certification could properly be submitted where the last correspondence between counsel plainly

 left open the opportunity for “further consideration” and “other thoughts on the issues”).

        Accordingly, for the reasons stated above, Plaintiff’s motion is denied at this time. If

 necessary, however, Plaintiff may renew her motion after completing the required good-faith


                                                   3




Case 1:18-cv-00274-TRM-SKL Document 52 Filed 09/03/20 Page 3 of 5 PageID #: 428
 conferral process. The Court reminds the parties, as they confer further, of relevant discovery

 limitations/expectations in products liability cases. The Sixth Circuit employs the “substantially

 similar” test to determine whether evidence of other products, accidents, or complaints is subject

 to discovery. Steede v. Gen. Motors, LLC, No. 11-2351-STA-dkv, 2013 WL 142484, at *9 n.25

 (W.D. Tenn. Jan. 11, 2013) (collecting cases); Surles v. Greyhound Lines, Inc., 474 F.3d 288, 297

 (6th Cir. 2007). The products and circumstances do not have to be identical to those at issue;

 rather, there need only be substantial similarity among variables relevant to the plaintiff’s theory

 of the defect. Steede, 2013 WL 142484, at *9; see also Lohr v. Stanley-Bostitch, Inc., 135 F.R.D.

 162, 164 (W.D. Mich. 1991) (finding the plaintiff was entitled to discovery concerning accidents

 involving the specific product used, as well as “other products that exhibit the features” that

 allegedly caused or contributed to the injury). Furthermore, information about subsequent similar

 incidents may be discoverable if relevant, such as to show the existence of a defect. Lohr, 135

 F.R.D. at 166. The plaintiff bears the burden of showing substantial similarity. Id.

        Finally, Defendant indicates that a great deal of information has been made available to

 Plaintiff, via access to the “MDL production,” which is allegedly comprised of millions of pages

 of documents, including extensive documentation concerning the Restorelle Y surgical mesh

 implant at issue in this case as well as other surgical mesh implants [Doc. 48]. The Court

 concludes the parties also should confer further regarding the MDL production and whether

 Plaintiff is requesting additional information that is proportional and relevant to the issues in her

 case, or perhaps whether she needs further information to locate relevant information within the

 MDL production. See Peavey, 2010 WL 3620340, at *2 (denying the plaintiff’s motion to compel

 where it was seemed, based on Defendant’s responses, that many of the documents sought were


                                                  4




Case 1:18-cv-00274-TRM-SKL Document 52 Filed 09/03/20 Page 4 of 5 PageID #: 429
Case 1:18-cv-00274-TRM-SKL Document 52 Filed 09/03/20 Page 5 of 5 PageID #: 430
